Motion for a stay with respect to report or reports of Grand Jury denied. Memorandum: Upon receipt of the so-called reports the Presiding Judge mentioned the limitations and proscriptions that applied, and stated that he would follow these provisions “with great exactitude”. That being so, the petitioners, if they are involved in the report, will be given all of the protection that sections 253-a and 517-a of the Code of Criminal Procedure allow and mandate. It appears at this junction that such protection will be adequate. Furthermore, even without the statements of the Presiding Judge that he would carefully follow these sections of the law, we would have no reason to assume that he would not. We expect also that the District Attorney’s office will co-operate in observing the spirit and intent of these sections so that nothing prejudicial shall be permitted to become public unless and until so ordered by the Presiding Judge at the expiration of the period prescribed by these sections and after observing all of the safeguards set forth in these sections for the benefit of anyone *734mentioned in the said reports. As to that part of the motion which seeks to prohibit the respondents from preparing or receiving any further reports, presentments, or indictments of said Grand Jury, such relief would be highly inappropriate at this stage and status of the litigation.